          Case 2:17-cv-02021-RFB-NJK Document 117 Filed 06/17/20 Page 1 of 2




 1
                                UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3
 4   DUSTON MILLER,
                                                            Case No.: 2:17-cv-02021-RFB-NJK
 5          Plaintiff(s),
                                                                          ORDER
 6   v.
                                                                  (Docket Nos. 107, 109)
 7   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
 8
            Defendant(s).
 9
10         Pending before the Court is Plaintiff’s filing titled “judicial notice.” Docket No. 107. 1
11 Based on the text of the document, the Court construes Plaintiff’s filing as a motion for leave to
12 file various discovery documents on the Docket. See id. at 1. The Court has considered Plaintiff’s
13 motion, Defendants’ response, and Plaintiff’s reply. Docket Nos. 107, 108, 113. The motion is
14 properly resolved without a hearing. See Local Rule 78-1.
15         Plaintiff submits that, as of the date of his motion, he had no “access to the prison law
16 library and a 3–6 week wait for written legal requests.” Docket No. 107 at 1. For that reason,
17 Plaintiff submits that he “has not been able to obtain copies of legal documents” and requests leave
18 of the Court to file (1) his “responses to Defendants’ second set of production of documents,
19 interrogatories, and admissions;” (2) his “requests for admissions to Defendants;” and (3) his
20 “written requests to [Defendants Las Vegas Metropolitan Police Department] pursuant [to] Rule
21 26 meet and confer.” Id.
22         Defendants, in response, submit that the Court “should strike [Plaintiff’s] ‘Judicial Notice’
23 as it is nothing more than discovery requests, responses, and correspondence.” Docket No. 108 at
24
           1
             Also pending before the Court is Plaintiff’s motion for a copy of Docket No. 107. Docket
25 No. 109. Plaintiff submits that, “due to COVID-19 there is zero access to the law library and [there
   is] a 3–6 week wait for legal requests, thus [he] could not obtain copies before the deadline.” Id.
26 at 1. Under LSR 1-6, “[t]he granting of an application to proceed in forma pauperis does not waive
   the applicant’s responsibility to pay expenses of litigation which are not covered by 28 U.S.C. §
27 1915.” Thus, Plaintiff does not have the right to obtain free copies of Docket No. 107. Plaintiff
   has not provided a copy of his inmate balance sheet to demonstrate that he cannot afford to pay for
28 the copies. Accordingly, the Court will deny without prejudice Plaintiff’s motion for a copy of
   Docket No. 107.
                                                     1
          Case 2:17-cv-02021-RFB-NJK Document 117 Filed 06/17/20 Page 2 of 2




 1 1. Defendants also submit that the Court “has already informed [Plaintiff] that unless the Court
 2 orders otherwise, he must not file written discovery including discovery requests, discovery
 3 responses, deposition notices, and deposition transcripts with the Court.” Id. (citing Docket No.
 4 87 at 2).
 5         Plaintiff, in reply, submits that he was “simply requesting to file discovery documents with
 6 the Court to be sent to [] Defendants on grounds that due to the corona virus, the prison has been
 7 on a continu[ous] lockdown with zero physical access to the law library[.] Thus Plaintiff was
 8 unable to make photo copies.” Docket No. 113 at 1. Plaintiff also submits that, “[t]o be cautious
 9 in light of a future Motion to Compel or [possibility] of discovery disputes[,] [he] need[s] a record
10 of the discovery documents to be sent to [] Defendants.” Id.
11         The Court has already warned Plaintiff not to file written discovery on the docket. Docket
12 No. 87. The Court is sympathetic to the challenges that Plaintiff might be facing in litigating this
13 case from prison during the pandemic; however, Plaintiff must comply with all Court orders and
14 Local Rules. If Plaintiff is unable to meet a deadline set by the Court because of circumstances
15 beyond his control or making, the proper request for relief is to seek an extension. Therefore, the
16 Court will deny Plaintiff’s request to file the discovery documents in Docket No. 107 on the docket
17 and send them to Defendants. Further, because the Court has already warned Plaintiff not to file
18 written discovery on the Docket, the Court will strike Docket No. 107. 2
19         Accordingly, the Court DENIES Plaintiff’s motion and STRIKES his filing. Docket No.
20 107. Further, the Court DENIES without prejudice Plaintiff’s motion for a copy of Docket No.
21 107. Docket No. 109.
22         IT IS SO ORDERED.
23         Dated: June 17, 2020
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
           2
            However, to be clear, the Court is not granting Defendants’ request to strike Docket No.
27 107. That request is improper. See Local Rule IC 2-2(b). Instead, the Court strikes Docket No.
   107 under its inherent power to do so. See Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402,
28 404 (9th Cir. 2010).

                                                     2
